 

--------------------------------------------------------------------------------

Exhibit 10.8

 
RIGHT OF FIRST OPPORTUNITY AGREEMENT
 
THIS RIGHT OF FIRST OPPORTUNITY AGREEMENT (this “Agreement”), is dated as of
January 5, 2006, by and between MACQUARIE OFFICE MANAGEMENT LIMITED, as
responsible entity of MACQUARIE OFFICE TRUST, An Australian listed property
trust (“MOT”), and MAGUIRE PROPERTIES, L.P., a Maryland limited partnership
(“Maguire”). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the LLC Agreement (as defined below).
 
W I T N E S S E T H :
 
WHEREAS, Maguire MO Manger, LLC, Macquarie Office LLC ("MOF") and Maguire have
entered into that certain Limited Liability Company Agreement, dated as of the
date hereof (the “LLC Agreement”), of Maguire Macquarie Office LLC (the
"Company");
 
WHEREAS, MOT and Maguire have agreed that Maguire will be obligated to offer to
MOT the opportunity to acquire an interest in certain office properties located
in Southern California, in accordance with the terms of this Agreement;
 
WHEREAS, MOT and Maguire have agreed that MOT will be obligated to offer to
Maguire the opportunity to acquire an interest in certain office properties
located in Southern California, in accordance with the terms of this Agreement;
 
WHEREAS, MOT and Maguire have agreed that Maguire will not enter into certain
joint venture arrangements with other Australian entities without following the
procedures set forth in this Agreement; and
 
WHEREAS, MOT and Maguire have agreed that MOT shall have the right to invest in
development opportunities with respect to certain properties, in accordance with
the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the premises hereof, and the mutual
promises, obligations and agreements contained herein, the parties hereto,
intending to be legally bound, do hereby agree as follows:
 
ARTICLE I 
 


 
RIGHT OF FIRST OFFER
 
Section 1.1 MOT Right of First Offer. 
 
(a) Maguire hereby agrees that prior to it or any entity that it owns a majority
equity interest or otherwise controls (a "Controlled Affiliate") acquiring any
interest in any office property (other than an Excluded Property (as defined
below)) located in Southern California that satisfies the Investment Criteria
adopted in accordance with the LLC Agreement and in effect as of the date of
such proposed acquisition (each such property a “ROFO Property”), Maguire will
first grant MOT the right (the “MOT ROFO”) to acquire an interest in the
relevant
 


--------------------------------------------------------------------------------





 
ROFO Property (the "MOT Offered Interest") pursuant to the procedures set forth
in Section 1.1. Maguire shall use its good faith efforts to regularly keep MOT
reasonably and promptly informed of properties that Maguire seriously considers
as acquisition prospects, including proposed ranges of bid prices and, if
requested by MOT, Investment Materials (as defined below) obtained.
 
(b) Prior to Maguire or any of its Controlled Affiliates acquiring any interest
in any ROFO Property, Maguire shall give a ROFO Notice (as defined below) to
MOT. The “ROFO Notice” shall be a written notice of Maguire's interest in
acquiring such ROFO Property and shall include (i) the purchase price of the
ROFO Property proposed to be paid by Maguire and the price at which MOT may
acquire the MOT Offered Interest, (ii) the proposed ownership percentages that
each of Maguire and MOT would have in such ROFO Property and the other material
terms of the investment, including, without limitation, fees and promotes
payable to Maguire or its Affiliates and the proposed level of indebtedness of
the ROFO Property on a pro forma basis, (iii) a copy of (or access to) all
marketing and diligence materials delivered or made available to Maguire by the
seller or the seller's agent and any research, reports, financial pro formas,
financial projections and the related assumptions that Maguire has prepared in
connection with its evaluation of such ROFO Property (clause (iii), the
"Investment Materials"); provided that if requested by the seller, MOT agrees to
execute a confidentiality agreement on substantially the same terms as the
confidentiality agreement executed by Maguire in connection with such
transaction, and (iv) the date on which MOT's response is due (the "ROFO
Response Date"), which shall be no less than 10 Business Days from the date such
notice is received, unless a shorter time (which shall not be less than 10
calendar days in the case of a property offered for sale in a public marketing
process) is necessary in light of the seller's requirements in connection with
the sale of the ROFO Property. On or prior to the ROFO Response Date, MOT shall
reply by written notice to Maguire whether or not MOT has an interest in the
acquisition of the ROFO Property. If MOT does not affirmatively indicate that it
has an interest in acquiring the MOT Offered Interest prior to the ROFO Response
Date, then Maguire shall be free to acquire such ROFO Property in accordance
with Section 1.1(c).
 
(c) If MOT does not affirmatively indicate that it has an interest in acquiring
the MOT Offered Interest prior to the ROFO Response Date, then Maguire
(individually or together with a capital partner) shall be free to acquire such
ROFO Property without any obligation to offer such ROFO Property to MOT again;
provided, however, that if thereafter the purchase price that Maguire proposes
to pay for such ROFO Property is less than 97% of the purchase price or the
terms and conditions upon which Maguire intends to acquire such ROFO Property
are materially more favorable to Maguire than what was included in the ROFO
Notice, then Maguire will send a new ROFO Notice with respect to such ROFO
Property and, for purposes of the procedures to be followed in Section 1.1, such
new ROFO Notice shall be treated as the initial ROFO Notice.
 
(d) If MOT affirmatively indicates that it has an interest in acquiring the MOT
Offered Interests, then (i) MOT shall reasonably assist Maguire in obtaining the
ROFO Property (e.g. preparing bid materials, obtaining bank financing, etc.),
and (ii) the parties shall negotiate in good faith and execute and deliver such
agreements and other documents as may be reasonably necessary for MOT and
Maguire to consummate the acquisition of such ROFO Property on terms consistent
with the terms of the ROFO Notice, including all documents necessary to reflect
 

2

--------------------------------------------------------------------------------





 
the agreements between MOT and Maguire with respect to such acquisition and
ownership of such ROFO Property. If the parties are unable to reach a good faith
agreement with respect to such agreements and other documents at least 10
calendar days prior to the proposed consummation date of such acquisition,
Maguire (individually or together with a capital partner) shall be free to
acquire such ROFO Property without any obligation to offer such ROFO Property to
MOT again. Such documents and agreements shall provide that in the event that
MOT discovers any matter during a due diligence period provided under the
purchase and sale agreement that would allow Maguire to terminate such purchase
and sale agreement with respect to due diligence matters, MOT may terminate such
agreements between MOT and Maguire (and MOT agrees that it will notify Maguire
as promptly as practical of its discovery of such matter and its decision to
exercise its diligence condition), and thereafter Maguire (individually or
together with a capital partner) shall be free to acquire such ROFO Property
without any obligation to offer such ROFO Property to MOT again; provided,
however, that if thereafter the purchase price that Maguire proposes to pay for
such ROFO Property is less than 97% of the purchase price or the terms and
conditions upon which Maguire intends to acquire such ROFO Property are
materially more favorable to Maguire than what was included in the ROFO Notice,
then Maguire will send a new ROFO Notice with respect to such ROFO Property and,
for purposes of the procedures to be followed in Section 1.1, such new ROFO
Notice shall be treated as the initial ROFO Notice.
 
(e) Notwithstanding anything else provided herein, if MOT has contributed
greater than US$200,000,000 of equity in any given calendar year for purposes of
the Company acquiring one or more ROFO Properties in connection with MOT’s
exercise of the MOT ROFO, then for the remainder of such calendar year Maguire
may purchase any ROFO Property without following the procedures set forth in
Sections 1.1(a) through 1.1(e).
 
(f) The parties agree and acknowledge that Maguire's provision of the Investment
Materials pursuant to any section of this Agreement shall not constitute a
representation, warranty or guaranty of any kind regarding the accuracy or
achievability of the information or the financial metrics contained therein.
 
(g) For purposes of this Agreement, "Excluded Property" shall mean the
properties commonly known as Water's Edge, in Marina del Rey, California;
Western Asset Plaza, in Pasadena, California, and 1733 Ocean Ave, in Santa
Monica, California.
 
Section 1.2 Maguire Right of First Offer.
 
(a) MOT hereby agrees that prior to it or its Controlled Affiliates acquiring
any interest in any ROFO Property, MOT will first grant Maguire the right (the
“Maguire ROFO”) to acquire an interest in the relevant ROFO Property (the
"Maguire Offered Interest") pursuant to the procedures set forth in Section 1.2.
MOT shall use its good faith efforts to regularly keep Maguire reasonably and
promptly informed of properties that MOT seriously considers as acquisition
prospects, including proposed ranges of bid prices and, if requested by Maguire,
Investment Materials obtained.
 
(b) Prior to MOT or any of its Controlled Affiliates acquiring any interest in
any ROFO Property, MOT shall give a ROFO Notice to Maguire. The ROFO Notice
shall be a
 

3

--------------------------------------------------------------------------------





 
written notice of MOT's interest in acquiring such ROFO Property and shall
include (i) the purchase price of the ROFO Property proposed to be paid by MOT
and the price at which Maguire may acquire the Maguire Offered Interest, (ii)
the proposed ownership percentages that each of MOT and Maguire would have in
such ROFO Property and the other material terms of the investment, including,
without limitation, fees and promotes payable to MOT or its Affiliates and the
proposed level of indebtedness of the ROFO Property on a pro forma basis, (iii)
a copy of (or access to) any Investment Materials delivered to, made available
for or prepared by MOT, seller or seller's agent; provided that if requested by
the seller, Maguire agrees to execute a confidentiality agreement on
substantially the same terms as the confidentiality agreement executed by MOT in
connection with such transaction, and (iv) the ROFO Response Date, which shall
be no less than 10 Business Days from the date such notice is received, unless a
shorter time (which shall not be less than 10 calendar days in the case of a
property offered for sale in a public marketing process) is necessary in light
of the seller's requirements in connection with the sale of the ROFO Property.
On or prior to the ROFO Response Date, Maguire shall reply by written notice to
MOT whether or not Maguire has an interest in the acquisition of the ROFO
Property. If Maguire does not affirmatively indicate that it has an interest in
acquiring the Maguire Offered Interest prior to the ROFO Response Date, then MOT
shall be free to acquire such ROFO Property in accordance with Section 1.2(c).
 
(c) If Maguire does not affirmatively indicate that it has an interest in
acquiring the Maguire Offered Interest prior to the ROFO Response Date, then MOT
(individually or together with a capital partner) shall be free to acquire such
ROFO Property without any obligation to offer such ROFO Property to Maguire
again; provided, however, that if thereafter the purchase price that MOT
proposes to pay for such ROFO Property is less than 97% of the purchase price or
the terms and conditions upon which MOT intends to acquire such ROFO Property
are materially more favorable to MOT than what was included in the ROFO Notice,
then MOT will send a new ROFO Notice with respect to such ROFO Property and, for
purposes of the procedures to be followed in Section 1.2, such new ROFO Notice
shall be treated as the initial ROFO Notice.
 
(d) If Maguire affirmatively indicates that it has an interest in acquiring the
Maguire Offered Interests, then (i) Maguire shall reasonably assist MOT in
obtaining the ROFO Property (e.g. preparing bid materials, obtaining bank
financing, etc.), and (ii) the parties shall negotiate in good faith and execute
and deliver such agreements and other documents as may be reasonably necessary
for Maguire and MOT to consummate the acquisition of such ROFO Property on terms
consistent with the terms of the ROFO Notice, including all documents necessary
to reflect the agreements between Maguire and MOT with respect to such
acquisition and ownership of such ROFO Property. If the parties are unable to
reach a good faith agreement with respect to such agreements and other documents
at least 10 calendar days prior to the proposed consummation date of such
acquisition, MOT (individually or together with a capital partner) shall be free
to acquire such ROFO Property without any obligation to offer such ROFO Property
to Maguire again. Such documents and agreements shall provide that in the event
that Maguire discovers any matter during a due diligence period provided under
the purchase and sale agreement that would allow MOT to terminate such purchase
and sale agreement with respect to due diligence matters, Maguire may terminate
such agreements between Maguire and MOT (and Maguire agrees that it will notify
MOT as promptly as practical of its discovery of such matter and its decision to
exercise its diligence condition), and thereafter MOT (individually or together
 

4

--------------------------------------------------------------------------------





 
with a capital partner) shall be free to acquire such ROFO Property without any
obligation to offer such ROFO Property to Maguire again; provided, however, that
if thereafter the purchase price that MOT proposes to pay for such ROFO Property
is less than 97% of the purchase price or the terms and conditions upon which
MOT intends to acquire such ROFO Property are materially more favorable to MOT
than what was included in the ROFO Notice, then MOT will send a new ROFO Notice
with respect to such ROFO Property and, for purposes of the procedures to be
followed in Section 1.2, such new ROFO Notice shall be treated as the initial
ROFO Notice.
 
(e) Notwithstanding anything else provided herein, if Maguire has contributed
greater than US$100,000,000 of equity in any given calendar year for purposes of
the Company acquiring one or more ROFO Properties in connection with Maguire’s
exercise of the Maguire ROFO, then for the remainder of such calendar year MOT
may purchase any ROFO Property without following the procedures set forth in
Sections 1.2(a) through 1.2(e).
 
(f) The parties agree and acknowledge that MOT's provision of the Investment
Materials pursuant to any section of this Agreement shall not constitute a
representation, warranty or guaranty of any kind regarding the accuracy or
achievability of the information or the financial metrics contained therein.
 
Section 1.3 Termination.
 
(a) Maguire shall have the option to terminate the MOT ROFO following (i) a
Change of Control of MOT; (ii) the second consecutive occurrence of the failure
by MOT to participate in the acquisition of a ROFO Property pursuant to Section
1.1 (including through the exercise of its due diligence condition); or (iii)
the third occurrence in any 24-month period of the failure by MOT to participate
in the acquisition of a ROFO Property pursuant to Section 1.1 (including through
the exercise of its due diligence condition); provided, however, that the
failure by MOT to participate in the acquisition of a ROFO Property shall not be
counted as an occurrence for the purposes of clauses (ii) and (iii) of this
Section 1.3(a) unless (x) MOT was offered the opportunity to acquire at least a
50% equity interest in such ROFO Property, (y) Maguire actually acquired an
interest in such ROFO Properties, and (z) there were at least 10 Business Days
between the date the ROFO Notice was sent and the ROFO Response Date.
 
(b) MOT shall have the option to terminate the Maguire ROFO following (i) a
Change of Control of Maguire; (ii) the second consecutive occurrence of the
failure by Maguire to participate in the acquisition of a ROFO Property pursuant
to Section 1.2 (including through the exercise of its due diligence condition);
or (iii) the third occurrence in any 24-month period of the failure by Maguire
to participate in the acquisition of a ROFO Property pursuant to Section 1.2
(including through the exercise of its due diligence condition); provided,
however, that the failure by Maguire to participate in the acquisition of a ROFO
Property shall not be counted as an occurrence for the purposes of clauses (ii)
and (iii) of this Section 1.3(b) unless (x) Maguire was offered the opportunity
to acquire at least a 20% equity interest in such ROFO Property, (y) MOT
actually acquired an interest in such ROFO Properties, and (z) there were at
least 10 Business Days between the date the ROFO Notice was sent and the ROFO
Response Date.
 
 

5

--------------------------------------------------------------------------------





 
ARTICLE II 
 


 
JOINT VENTURE RESTRICTION
 
Section 2.1 MOT JV Right.
 
(a) Maguire hereby agrees that prior to it or any of its Controlled Affiliates
entering into a joint venture, partnership or other co-ownership relationship
with an entity formed under the laws of Australia (other than Affiliates of
MOT), or any entity that is a Controlled Affiliate of an entity formed under the
laws of Australia (other than MOT and its Affiliates), relating to office or
office development properties located in the United States (a “Joint Venture”),
Maguire will first grant the Company the right, at Maguire's option (i) to
acquire an interest in such properties in accordance with Section 1.1 or (ii) to
offer an interest in such Joint Venture to MOT and its Affiliates (the “JV
Right”) pursuant to the procedures set forth in the remainder of this Section
2.1.
 
(b) Prior to Maguire entering into a Joint Venture, Maguire shall give MOT
written notice (the “JV Notice”) of its intent to enter into such Joint Venture.
The JV Notice shall include the information required to be included in a ROFO
Notice (as if the property that such Joint Venture will own was a ROFO Property)
and the Investment Materials related to the properties contemplated to be owned
by the proposed Joint Venture (the “JV Properties”) and such other information
that MOT may reasonably request and which is reasonably available to Maguire
with respect to the structure of the proposed transaction.
 
(c) Within 15 Business Days after receipt of the JV Notice, MOT shall reply by
written notice to Maguire whether or not MOT has an interest entering into the
Joint Venture. If MOT does not affirmatively indicate that it has an interest in
entering into the Joint Venture prior to the end of such 15-Business-Day period,
then Maguire shall be free to enter into the Joint Venture without any
obligation to offer an investment in the Joint Venture to MOT again; provided,
however, that if thereafter the price that Maguire proposes the Joint Venture to
pay for such property or properties is less than 97% of the purchase price that
was included in the sent JV Notice and the terms or conditions upon which
Maguire intends to structure the Joint Venture are materially more favorable to
the joint venture party than what was included in the JV Notice, then Maguire
will send a new JV Notice with respect to such Joint Venture and, for purposes
of the procedures to be followed in Section 2.1, such new JV Notice shall be
treated as the initial JV Notice.
 
(d) If MOT notifies Maguire that it agrees to enter into such Joint Venture,
then the parties shall negotiate in good faith and execute and deliver such
agreements and other documents as may be reasonably necessary for MOT and
Maguire to consummate the entering into of the Joint Venture on terms consistent
with the terms of the JV Notice within 60 calendar days (or such earlier time of
not less than 10 calendar days that may be required in order to consummate the
transaction contemplated by the Joint Venture) of delivery of the JV Notice. If
the parties are unable to reach a good faith agreement with respect to such
agreements and other documents at least 10 calendar days prior to the proposed
consummation date of such Joint Venture investment, Maguire shall be free to
enter into the Joint Venture without any obligation to offer such Joint Venture
or the Joint Venture Properties to MOT again; provided, however,
 

6

--------------------------------------------------------------------------------





 
that if thereafter the price that Maguire proposes the Joint Venture to pay for
such property or properties is less than 97% of the purchase price that was
included in the sent JV Notice or the terms and conditions upon which Maguire
intends to structure the Joint Venture are materially more favorable to the
joint venture party than what was included in the JV Notice, then Maguire will
send a new JV Notice with respect to such Joint Venture and, for purposes of the
procedures to be followed in Section 2.1, such new JV Notice shall be treated as
the initial JV Notice.
 
Section 2.2 Termination. Maguire shall have the option to terminate the JV Right
following a Change of Control of MOT.
 
ARTICLE III 
 


 
DEVELOPMENT OPPORTUNITIES
 
Section 3.1 Washington Mutual Campus and San Diego Tech Center.
 
(a) Upon Stabilization (as defined below) of either of the development
properties adjacent to the Maguire Projects commonly known as the Washington
Mutual Campus and San Diego Tech Center (each a “Development Property”), Maguire
will provide MOT with notice of such Stabilization (the “Development Notice”)
and offer MOT the opportunity to purchase an interest in the relevant
Development Property such that MOT would hold a 50% equity interest in such
Development Property. Additionally, Maguire shall notify MOT at least 15
calendar days following its execution of leases sufficient to occupy 90% of the
leasable space of a Development Property. The purchase price to be paid by MOT
with respect to a Development Property purchased under Section 3.1 shall be the
product of (i) 0.925 and (ii) the Fair Market Value of the Development Property
as determined by a Qualified Appraiser (the "Development Appraisal"). In the
event the Development Appraisal is disputed by either MOT or Maguire, the
Development Appraisal shall be determined pursuant to the Disputed Appraisal
process as set forth in Section 4.2. Such appraisal by a Qualified Appraiser
shall be completed within 30 calendar days following the Stabilization of the
relevant Development Property (unless such time is extended in connection with
the procedures set forth in Section 4.2).. For purposes of this Agreement, the
term “Stabilization” with respect to a Development Property means the point at
which at least 90% of such Development Property has been leased, the tenants
under such leases have taken occupancy and Maguire is collecting rent with
respect to such leases.
 
(b) The Development Notice shall include the information required to be included
in a ROFO Notice (as if such Development was a ROFO Property).
 
(c) Within 15 Business Days after the determination of the purchase price
pursuant to the completion of the appraisal, MOT shall reply by written notice
to Maguire whether or not MOT has an interest in acquiring a 50% equity interest
in the Development Property. If MOT does not affirmatively indicate that it has
an interest in acquiring such interest prior to the end of such 15-Business-Day
period, then Maguire shall be free to hold such Development Property or to sell
such Development Property without any obligation to offer such Development
Property to MOT again.
 
 

7

--------------------------------------------------------------------------------





 
(d) If MOT notifies Maguire that it agrees to acquire a 50% equity interest in
such Development Property, then the parties shall negotiate in good faith such
documents as may be reasonably necessary for MOT to consummate the acquisition
of such interest, including all documents necessary to reflect the agreements
between MOT and Maguire with respect to such acquisition and ownership of such
Development Property, within 30 calendar days of delivery of the Development
Notice.
 
Section 3.2 Sale of Development Property Prior to Stabilization.
 
(a) Prior to selling any interest in a Development Property before
Stabilization, Maguire shall send a written notice to MOT of its intention to
sell the Development Property (the "Pre-Stabilization Notice"). Such notice
shall contain: (i) the ownership interest in the Development Property proposed
to be sold by Maguire (the "DP Offered Interest"), (ii) a copy of an appraisal
from a Qualified Appraiser setting forth the appraised value of the Development
Property and the interest in such Development Property proposed to be sold,
(iii) a calculation of the price at which MOT shall be entitled to purchase the
DP Offered Interest, which shall be equal to the appraised value of the DP
Offered Interest, after giving effect to a discount of 7.25% of the first 50% of
the Development Property proposed to be sold (the "MOT DP Purchase Price"), and
(iv) a copy of (or access to) the diligence materials proposed to be made
available in the sale process (provided that Maguire shall, as promptly as
practicable, provide MOT with additional customary diligence materials
reasonably requested by MOT). On or prior to 15 Business Days following the date
of receipt of the Pre-Stabilization Notice, MOT shall reply by written notice to
Maguire whether or not MOT has an interest in the acquisition of the DP Offered
Interest. If MOT does not affirmatively indicate that it has an interest in
acquiring the DP Offered Interest prior to the end of such 15-Business-Day
period, then Maguire shall be free to sell the DP Offered Interest to any other
party without any further obligation to offer the DP Offered Interest to MOT,
provided that if Maguire proposes to sell the DP Offered Interest for less than
the MOT DP Purchase Price, it shall first give MOT 5 Business Days prior written
notice of such proposed lower price and the material terms of such proposed
sale, and MOT shall have the right, exerciseable during such 5-Business-Day
period, to agree to purchase the DP Offered Interest at such price and on such
terms.
 
(b) If MOT affirmatively indicates that it has an interest in acquiring the DP
Offered Interests, then the parties shall negotiate in good faith and execute
and deliver such agreements and other documents as may be reasonably necessary
for MOT and Maguire to consummate the acquisition of such DP Offered Interest on
terms consistent with the terms of the ROFO Notice, including all documents
necessary to reflect the agreements between MOT and Maguire with respect to such
acquisition and ownership of such DP Offered Interest. The parties agree that
the terms of any purchase and sale agreement shall not be more burdensome to
either party then the terms contained in the Contribution Agreement, dated as of
October 26, 2005.
 
 
Section 3.3 Restrictions on Development Property Leases. During the initial
lease up stage of such Development Property, Maguire shall not enter into a
lease with a tenant of the Project adjacent to such Development Property (a
"Restricted Tenant") unless (a) as of such date, the Restricted Tenant remains a
tenant of the adjacent Project without any reduction in its leased square
footage (e.g. the tenant is acquiring additional space or opening up an
additional office or
 

8

--------------------------------------------------------------------------------



 


 
 
location), or (b) MOT shall have consented to Maguire entering into a lease with
the Restricted Tenant. The parties agree to work in good faith to seek to
prevent a tenant of one of the Projects adjacent to a Development Property from
moving to an unaffiliated property if a reasonable opportunity exists to
maintain such tenant at a Project or a Development Property.
 
 
Section 3.4 Subordination Agreement. MOT agrees that, if requested by an
existing or potential lender with respect to a Development Property, it shall
execute a subordination agreement on terms acceptable to such lender,
subordinating MOT's rights to purchase the Development Property (or rights
therein) under this Article III to right of the lender to be paid and to
exercise its rights under its lending, collateral and related agreements.
 
ARTICLE IV 
 


 
MISCELLANEOUS
 
Section 4.1 Acquisition by the Company. MOT and Maguire may agree, in their sole
and absolute discretion, that, in lieu of acquiring ROFO Properties, Joint
Ventures or Development Properties in accordance with this Agreement, the
Company shall acquire such assets, in which case the parties shall agree on the
changes to the LLC Agreement necessary to effectuate such acquisition.
 
Section 4.2 Disputed Appraisals. If either party disagrees with an appraisal of
a Development Property, it shall have fifteen (15) days after both parties have
received the appraisal to appoint its own Qualified Appraiser (which need not
meet the requirement set forth in clause (b) of the definition of “Qualified
Appraiser”), and that appraiser shall have thirty (30) days after the date of
its appointment to render its own appraisal of the Development Property. If the
appraised value in the second appraisal differs from the appraised value in the
first appraisal by three percent (3%) or less, the average of the two appraised
values shall be the final appraised value. If the appraised value in the second
appraisal differs from the appraised value in the first appraisal by more than
three percent (3%), the second Qualified Appraiser and the first Qualified
Appraiser shall select a mutually acceptable third Qualified Appraiser. If the
two appraisers are not able to agree on the appointment of a third Qualified
Appraiser, the third Qualified Appraiser shall be selected by the American
Arbitration Association, or any successor organization thereto. The third
Qualified Appraiser shall have thirty (30) days from the date of its appointment
to render its own third appraisal of the Development Property which shall be
binding on the parties. If the appraised value in the third appraisal differs
from the first appraised value by five percent (5%) or less, the party that
disagreed with the first appraisal and requested the additional appraisals shall
pay the costs of the two additional appraisers. If the appraised value in the
third appraisal differs from the first appraised value by more than five percent
(5%), the parties shall equally the costs of all of the appraisers.
 
Section 4.3 Termination. Notwithstanding anything else provided herein, this
Agreement shall terminate upon the earlier to occur of the following: (a) the
liquidation of the Company; (b) the sale or acquisition of a Member’s entire
Membership Interest by the other Member; or (c) the sale of all of the Company’s
Projects.
 
 

9

--------------------------------------------------------------------------------





 
Section 4.4 Amendments. The Manager, MOT and Maguire agree that this Agreement
may be amended, altered or modified by a writing signed by all the parties
hereto.
 
Section 4.5 Binding Provisions. The covenants and agreements contained herein
shall be binding upon, and inure to the benefit of, the successors and permitted
assigns of the respective parties hereto. No other person shall have any rights
or remedies hereunder.
 
Section 4.6 Severability. Each provision of this Agreement shall be considered
separable and if for any reason any provision or provisions hereof are
determined to be illegal or invalid and contrary to any existing or future law,
such illegality or invalidity shall not impair the operation of, or affect,
those portions of this Agreement which are legal and valid.
 
Section 4.7 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which together shall
constitute one agreement binding on all parties hereto, notwithstanding that all
the parties may not have signed the same counterpart.
 
Section 4.8 Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware applicable to agreements to be
performed solely within the State of Delaware.
 
Section 4.9 Complete Agreement. This Agreement, together with the exhibits which
are incorporated as if expressly set forth herein, constitutes the entire
agreement between the parties and supersedes all agreements, representations,
warranties, statements, promises and understandings, whether oral or written,
with respect to the subject matter hereof, and neither party hereto shall be
bound by nor charged with any oral or written agreements, representations,
warranties, statements, promises or understandings not specifically set forth in
this Agreement or the exhibits hereto.
 
Section 4.10 Confidentiality and Nondisclosure. All confidential information
which shall have been furnished or disclosed by any party to any other party
pursuant to this Agreement or the negotiations leading to this Agreement that
has been furnished prior to the execution of this Agreement or is hereafter
furnished, and is identified in writing as confidential shall be held in
confidence and shall not be disclosed to any person other than their respective
affiliates, employees, directors, legal counsel, accountants or financial
advisers with a need to have access to such information, except as reasonably
necessary to comply with any disclosure obligations under any foreign, federal
or state securities laws or the rules of any securities exchange on which the
shares of a Member or one of its Affiliates are listed or as otherwise required
by law. The obligations of this Section 4.9 do not apply to information that
(a) is or becomes part of the public domain, (b) is disclosed by the disclosing
party to third parties without restrictions on disclosure or (c) is received by
the receiving party from a third party without breach of a nondisclosure
obligation by such third party.
 
Section 4.11 Notices. Any Notification to any party with respect to any matter
relating to this Agreement shall be sent in the manner set forth in the LLC
Agreement.
 
 

10

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, this Agreement has been executed by each of the parties
hereto as of the date of this Agreement set forth above.
 
MAGUIRE PROPERTIES, L.P.,
 
a Maryland limited partnership
 
By: Maguire Properties, Inc.
Its: General Partner


 
By:    /s/ Mark Lammas                                                 
 
Name:    Mark Lammas                                                 
 
Its           Senior Vice President                                      
 


 


 
[MACQUARIE OFFICE TRUST SIGNATURE PAGE FOLLOWS]
 


--------------------------------------------------------------------------------





 


 
MACQUARIE OFFICE TRUST, an Australian listed property trust
 
By: MACQUARIE OFFICE MANAGEMENT LIMITED,
 
an Australian corporation, in its capacity as the sole responsible entity of
Macquarie Office Trust
 
 
By:    /s/ Rena X. Pulido                                                
 
Name:    Rena X. Pulido                                                 
 
Its           Vice
President                                                            
 


 